NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EUROSESMILLAS, S.A.,                            No.    19-16202

      Plaintiff-counter-                        D.C. No. 3:17-cv-03159-TSH
      defendant,

 v.                                             MEMORANDUM*

MOHAN UTTARWAR; PIYUSH GUPTA,

      Third-party-defendants-
      Appellants,

 v.


PLC DIAGNOSTICS, INC.; et al.,

      Defendants-third-party-
      plaintiffs-cross-claimants-
      Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                  Thomas S. Hixson, Magistrate Judge, Presiding

                           Submitted August 10, 2020**
                            San Francisco, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: CHRISTEN and OWENS, Circuit Judges, and BATAILLON,*** District
Judge.

      Mohan Uttarwar and Piyush Gupta appeal from the district court’s denial of

their motion for sanctions under Federal Rule of Civil Procedure 11. We review

for an abuse of discretion a district court’s decision regarding Rule 11 sanctions.

Holgate v. Baldwin, 425 F.3d 671, 675 (9th Cir. 2005). As the parties are familiar

with the facts, we do not recount them here. We affirm.

      An attorney may be subject to Rule 11 sanctions if he or she files a pleading

that is frivolous or presented for an improper purpose. See Fed. R. Civ. P.

11(b)(1)-(2); Holgate, 425 F.3d at 675-76. Here, the district court concluded that

sanctions were unwarranted because the Third Party Complaint was not frivolous

or brought for an improper purpose. This decision was within the district court’s

broad discretion in such matters. See Holgate, 425 F.3d at 675; see also Operating

Eng’rs Pension Tr. v. A-C Co., 859 F.2d 1336, 1344 (9th Cir. 1988) (noting that

Rule 11 sanctions are generally reserved for “rare and exceptional” cases).

      AFFIRMED.




      ***
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.

                                          2